



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Thompson, 2017 ONCA 882

DATE: 20171120

DOCKET: C62957

Strathy C.J.O., Doherty J.A. and McCombs J. (
Ad
Hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Gary Thompson

Appellant



Philip B. Norton, for the appellant

Deborah Krick, for the respondent

Heard: November 9, 2017

On appeal from the convictions entered on June 7, 2016 by
Justice M. Gregory Ellies of the Superior Court of Justice, sitting without a
jury.



REASONS FOR DECISION



[1]

The appellant appeals his convictions on two
counts of attempted murder, following a judge-alone trial.

[2]

The charges arose as a result of the appellant
having used his motor vehicle as a weapon directed at the two complainants.

[3]

The only issue at trial was whether the
appellant intended to kill the complainants.  See
R.
v. Ancio
, [1984] 1 S.C.R. 225 (S.C.C.).

[4]

The appellant argues that the trial judge erred
in failing to consider important relevant evidence that in his submission,
undermines the conclusion that the appellant intended to kill the
complainants.

[5]

Both complainants testified that they were
struck by the Jeep driven by the appellant and that they had been knocked to
the ground and rendered helpless.  The appellant submits that the trial judge
failed to appreciate that if the appellant had had the intent to kill the
complainants, he would be expected to have taken advantage of their vulnerable
state and driven at them with the Jeep while they lay helpless on the lawn in
front of the townhouse complex.

[6]

The problem with the appellants argument is
that the trial judge did not make a finding that the complainants had been
struck by the Jeep and were lying helpless on the ground.  The trial judge
identified a number of problems with the credibility and reliability of the
complainants evidence.  It is understandable and reasonable that trial judge
was not prepared to rely on their claims of having been struck and rendered
helpless.

[7]

Instead, the trial judge founded his conclusions
on the evidence of three neighbours, along with the forensic evidence.

[8]

The testimony of the independent witnesses,
along with the forensic evidence, including the photographs of the scene
showing the tire tracks on the lawn and the extensive damage to the Jeep and
the parked SUV, led the trial judge to conclude that the appellant pursued the
complainants at a high rate of speed as they ran away.  He took into account
the force of the impact with the SUV and concluded that in all the
circumstances, he was satisfied beyond a reasonable doubt that the appellant
had the intent to kill the complainants.  His conclusion was reasonable and was
grounded in the evidence.

[9]

The appeal from the convictions is dismissed.

G.R. Strathy C.J.O.

Doherty J.A.

J.D. McCombs J. (
ad hoc
)


